Citation Nr: 0006068	
Decision Date: 03/07/00    Archive Date: 03/14/00

DOCKET NO.  98-09 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a cardiovascular 
disorder to include hypertension.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for chronic obstructive 
pulmonary disease. 

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss. 

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right shoulder 
disability. 

5.  Entitlement to an increased rating for aphakia of the 
left eye, currently rated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from February 1946 to 
February 1966.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Montgomery, Alabama, (hereinafter RO).  In October 
1999, a hearing was held at the RO before the Board Member 
signing this document, who was designated by the Chairman to 
conduct the hearing pursuant to 38 U.S.C.A. § 7102(b) (West 
1991 & Supp. 1999). 

The attention of the RO is directed to the contention raised 
in the veteran's May 1998 substantive appeal and the October 
1999 hearing that the veteran's respiratory disability was 
caused by an addiction to cigarettes that began in service, 
thereby warranting service connection for such disability.  
Any indicated development or adjudication with respect to 
this claim should be undertaken by the RO.  



REMAND

At his October 1999 hearing, the veteran and his wife 
testified that he was afforded an eye examination at a clinic 
at Fort Rucker on October 13, 1999.  Reports from this 
examination are not of record, and the Board concludes that 
these reports should be obtained in order to equitably 
adjudicate the increased rating claim on appeal.  It is noted 
that, where there is a claimed increased in disability, an 
increased rating claim on appeal is well-grounded, Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet. App 629, 632 (1992), thus triggering the duty to assist 
the veteran with respect to this issue under 38 U.S.C.A. 
§ 5107(a).  

Testimony presented at the October 1999 hearing also included 
references to treatment for hypertension and an erratic heart 
beat at Fort Rucker in 1968 and a hospital stay in the early 
1970s at the Southeast Alabama Medical Center under the 
supervision of a Dr. Drury.  No clinical records dated in 
1968 from Fort Rucker are of record, and the veteran's wife 
testified that she did not think the records of the treatment 
by Dr. Drury have been submitted, but that they were likely 
available on microfilm.  Reference was also made to a 
physical the veteran may have taken in connection with his 
job as a truck driver that began in 1978, and to the effect 
that he had seen a cardiologist "recently," said by the 
veteran's wife to be a Dr. Elibody who practices in Dothan.  
Again, records from the reported employment examination or 
the claimed "recent" treatment by a cardiologist do not 
appear to have been obtained.  It is not clear that the 
appellant was ever informed of the potential importance of 
submitting these records.

The veteran also reported that hearing testing conducted at 
Fort Rucker demonstrated a hearing loss, although he did not 
specify in which year this testing was conducted.  With 
regard to his right shoulder, the veteran has claimed that a 
recent bone scan showed a torn ligament in the right arm.  
Records from this claimed treatment, again, do not appear to 
be associated with the claims file.  Finally, it is noted 
that in his May 1998 substantive appeal, the veteran 
presented written argument with respect to the claimed 
failure of the RO to obtain certain medical records similar 
to the testimony discussed above.  

Given the testimony and contentions as described, the Board 
concludes that the veteran should be afforded an opportunity 
upon remand to submit the clinical records from the treatment 
discussed above.  Such action will ensure compliance with the 
provisions of 38 U.S.C.A. § 5103(a) as interpreted by the 
holding in Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).  
See also, Graves v. Brown, 8 Vet. App. 522 (1996).

For the reasons stated above, this case is REMANDED for the 
following development: 

1.  The RO is to obtain the records from 
the eye examination reported to have been 
conducted at Fort Rucker on October 13, 
1999, and any other treatment reports 
from eye examination that have not 
already been obtained.  The veteran 
should be requested to assist in 
obtaining these records as necessary, and 
the claims file should contain 
documentation of the attempts made to 
obtain the records.  The veteran and his 
representative should also be informed of 
any negative results.  38 C.F.R. § 3.159 
(1999).

2.  With respect to the clinical evidence 
pertinent to the new and material claims 
on appeal summarized above, the RO is to 
direct the veteran to obtain these 
records and submit them for review.  To 
the extent there may be government 
records, the RO should attempt to obtain 
those records.  The veteran also has the 
right to submit any additional evidence 
and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

3.  Following the completion of the 
above, the RO is to readjudicate the 
claims on appeal.  Thereafter, to the 
extent that this adjudication does not 
result in a complete grant of all 
benefits sought, the veteran and his 
representative are to be afforded an 
appropriate supplemental statement of the 
case, and an opportunity to respond 
thereto.  The case should then be 
returned to the Board for further 
appellate review. 

The purpose of this REMAND is to assist the veteran in the 
development of his appeal, and the Board does not intimate an 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case.  No action is required of 
the veteran until he is notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



